In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00125-CR

NO. 09-08-00126-CR

____________________


RICHARD BEAMON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 83906 and 86499  




MEMORANDUM OPINION
 
	Pursuant to plea bargain agreements, appellant Richard Beamon, Jr. pled guilty to
possession of a controlled substance and possession of a controlled substance in a drug-free
zone.  In each case, the trial court found the evidence was sufficient to find Beamon guilty,
but deferred finding him guilty.  In the possession of a controlled substance case, the trial
court placed Beamon on community supervision for six years and assessed a fine of $1,000. 
In the possession of a controlled substance in a drug-free zone case, the trial court placed
Beamon on community supervision for five years and assessed a fine of $1,000.  The State
subsequently filed a motion to revoke Beamon's unadjudicated community supervision in
each case.  Beamon pled "not true" in the possession of a controlled substance case to the
alleged violation of the terms of his community supervision.  After an evidentiary hearing,
the trial court found the alleged violation true.  In the possession of a controlled substance
in a drug-free zone case, Beamon pled "true" to the alleged violation of the terms of his
community supervision.  In each case, the trial court found that Beamon violated the
conditions of his community supervision and found him guilty.  In the possession of a
controlled substance case, the trial court assessed punishment at twelve years of confinement, 
and in the possession of a controlled substance in a drug-free zone case, the trial court
assessed punishment at ten years of confinement.  The court ordered that the sentences were
to run concurrently.
	Beamon's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 16, 2008, we granted an extension of time for appellant to file a pro
se brief in each case.  We received no response from the appellant.  We reviewed the
appellate records, and we agree with counsel's conclusion that no arguable issues support the
appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief
the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (1)
	AFFIRMED.



						_______________________________
							  STEVE McKEITHEN           
							          Chief Justice


Submitted on February 11, 2009
Opinion Delivered February 25, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.